Citation Nr: 9928647	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from October 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The case was remanded by the Board in 
November 1996.

In a statement received in March 1997, the veteran raised the 
issue of entitlement to service connection for a disability 
or disabilities involving the hips.  As this issue has not 
been adjudicated by the RO and is not currently before the 
Board, it is referred to the RO for appropriate action.


FINDING OF FACT

The claim of entitlement to service connection for a 
lumbosacral spine disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
lumbosacral spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he was seen 
in November 1974 with complaints of pain of the upper back of 
the thigh and pain in the knee cap.  It was noted that he had 
no injury and no past history.  On the report of physical 
examination at the time of his discharge in April 1976, 
evaluation of the spine and musculoskeletal system was 
normal.    

Various private treatment records from 1992 to 1996 are of 
record.  Most of these concern treatment for conditions 
unrelated to the veteran's low back.  However, a treatment 
note from July 1992 indicates that the veteran was seen for 
complaints of left hip and low back problems.  He reported a 
history of hip and low back pain that first began in 1974 
during basic training when he was doing sit-ups on a hard 
linoleum floor.  Subsequent treatment notes indicate he 
continued reporting his history of low back pain beginning 
during service.

On VA examination in February 1995, the veteran reported a 
history of low back pain that was first noted in basic 
training during while doing sit-ups.  He did not recall other 
injuries to the lower back.  He reported complaints of 
recurring low back pains with radiation of pain into the left 
leg and constant left hip pain for 20 years.  X-ray 
examination revealed minimal degenerative osteoarthritic 
spurring, but no evidence of degenerative disc disease.  
Diagnosis was minimal degenerative joint disease of the 
lumbosacral spine.  

At a personal hearing in July 1995, the veteran testified 
that he injured his back during service and subsequently 
received treatment both during service and beginning soon 
after discharge.  He testified that he received private 
medical treatment shortly after service from a Dr. Margolin.  
He also testified that he was treated at VA medical 
facilities in both Memphis, starting in 1977, and in Houston, 
from 1983 to 1993. 

The RO wrote a letter to Dr. Margolin in July 1995 requesting 
copies of any treatment records for treatment the veteran may 
have received from 1976 to 1978.  There is no indication in 
the record of any response being received.  

The case was remanded by the Board in November 1996 for 
additional development.  The RO was instructed to contact the 
veteran and request that he provide information concerning 
all treatment he received for orthopedic problems since his 
discharge from service.  The RO was then to obtain copies of 
any treatment records identified by the veteran.  The RO was 
specifically instructed to obtain copies of any available 
treatment records from the VA Medical Centers in Memphis, 
Tennessee and Houston, Texas, which had previously been 
identified by the veteran.  The Board also informed the 
veteran that the record contained no competent evidence 
etiologically linking his current back disorder to service, 
and advised him that, if he was able to supply competent 
(medical) evidence in this regard, it would be of paramount 
benefit to his claim to do so.   

The RO requested copies of all medical treatment records  
from the VA Medical Centers in Memphis and Houston for 
treatment the veteran received since his separation from 
service in April 1976.  A June 1999 response was received 
from the Memphis facility indicating that no treatment 
records for the veteran were available.  VA outpatient 
treatment and hospitalization records from 1984 to 1988 were 
received from the Houston VA facility.  These records show 
treatment for conditions unrelated to the veteran's low back 
or hips.  

A statement from the veteran was received in July 1997.  The 
veteran indicated that he had claimed repeatedly that his 
problem was with his hips and was related to low back pain.  
He associated the problem with his doing sit-ups during 
service.  He reported that he first sought treatment during 
service at the clinic in Orlando, Florida.  Since that time, 
he reported receiving treatment from a Dr. Margolin in 1975 
or 1977, from VA facilities at Millington Naval Air Station, 
Houston, and Fargo; and also from the "N West Clinic" in 
Crookston, Minnesota.  He reported that these visits occurred 
from 1978 until the present.  He also reported that his most 
recent treatment was with a Dr. Truet V. Bennett in Oriental, 
North Carolina.  

After receiving the above statement from the veteran, the RO 
wrote to him and informed him that he had not properly 
completed the requested authorizations for the RO to obtain 
copies of the treatment records he identified.  He was 
instructed to complete the authorizations including the 
complete name and address of the facility or doctor where he 
received treatment.  There is no indication that the veteran 
responded to this request. 

Analysis

The veteran is seeking service connection for a lumbosacral 
spine disorder.  The legal question to be answered initially 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

This case is now ready for final consideration and no further 
assistance is required to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5103 (West 1991).  
The representative has asserted that, since the veteran 
reported that he had received treatment from VA in Millington 
Naval Air Station on a statement submitted in March 1997, the 
RO should attempt to obtain copies of any treatment records.  
However, the record shows that the RO requested copies of any 
treatment records from the VA Medical Center in Memphis, 
Tennessee, but was informed that no treatment records for the 
veteran were available.  If the veteran was referring to 
another facility near Memphis, he was not clear.  Also, the 
veteran indicated that these visits occurred in 1978 and 
later, and he has provided no explanation concerning how 
these records, or those of his recent treatment in North 
Carolina, are relevant to the issue of whether his 
lumbosacral spine disorder was incurred in service or whether 
arthritis was shown within one year following his separation.

In any event, where the claimant has failed to submit a well-
grounded claim, VA does not have a duty to assist the 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the various statements of the case and the March 1996 
hearing officer's decision, in which the appellant was 
informed that the reason for the denial of the claim was 
because he had not submitted competent evidence linking his 
current lumbosacral spine disorder to his period of service.  
Furthermore, by this decision, the Board is informing the 
appellant, as it did in the November 1996 remand, of the 
evidence which is lacking and that is necessary to make the 
claim well-grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Also, arthritis will be 
presumed to have been incurred in service if it was 
manifested to a 10 percent degree of disability within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of, arthritis or any other 
low back disorder during his period of service.  The report 
of a physical evaluation at the time of his discharge 
examination showed that his spine and musculoskeletal system 
were found to be normal. 

Various private treatment records show that the veteran was 
seen for complaints of low back pain and was diagnosed with 
lumbar degenerative changes in the 1990s.  While the record 
shows that the veteran currently has a lumbosacral spine 
disorder which was first documented in 1992, more than 15 
years after his separation from service, he has submitted no 
medical evidence to relate this condition to his military 
service.  The private treatment records and the other post-
service medical records do not relate the veteran's 
lumbosacral spine disorder to his period of service.  Rather, 
they merely note the veteran's reported history of low back 
pain in service.  However, as noted above, his service 
medical records do not show that he had arthritis or any 
other low back problems during service. 

While the veteran's claims that he developed a lumbosacral 
disorder during service as a result of doing sit-ups and that 
his current back problems are due to this reported inservice 
incident, he has offered no competent evidence to establish 
such a relationship, other than his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran arthritis or any 
other low back disorder during service or within one year 
following his separation and as the appellant has submitted 
no medical opinion or other competent evidence to support his 
claim that his current lumbosacral spine disorder is in 
anyway related to his period of service, the Board finds that 
he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for a lumbosacral spine disorder on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a lumbosacral spine disorder is 
denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

